565 So. 2d 137 (1990)
Larry DOUGLAS
v.
McDONALD'S CORPORATION and Jack Smith Enterprises, Inc.
89-383.
Supreme Court of Alabama.
May 25, 1990.
George L. Simons, Mobile, for appellant.
John N. Leach, Jr. and Joseph D. Steadman of Coale, Helmsing, Lyons, Sims & Leach, Mobile, for appellees.
STEAGALL, Justice.
Larry Douglas was attacked by a group of unknown assailants while eating at a McDonald's restaurant. He sued McDonald's Corporation and Jack Smith Enterprises, Inc., alleging that the defendants had been negligent and wanton in failing to provide him with a reasonably safe place while he was an invitee on the defendants' premises and in failing to respond to a request to provide police protection after being notified of a dangerous situation wherein Douglas had been threatened. The trial court entered summary judgment for both defendants.
Upon review of the record, we find no evidence that the defendants failed to respond to a request to provide police protection.
In regard to the allegation that the defendants had failed to provide a safe place, we affirm the judgment on the authority of Bailey v. Bruno's, Inc., 561 So. 2d 509 (Ala. 1990), and Williams v. First Alabama Bank, 545 So. 2d 26 (Ala.1989).
AFFIRMED.
HORNSBY, C.J., and MADDOX, ALMON and ADAMS, JJ., concur.